

115 HRES 1087 IH: Expressing the sense of the House of Representatives that sea level rise and flooding are of urgent concern impacting Florida that require proactive measures for community planning and the State’s tourism-based economy to adapt.
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1087IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2018Mr. Francis Rooney of Florida (for himself and Mr. Gaetz) submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONExpressing the sense of the House of Representatives that sea level rise and flooding are of urgent concern impacting Florida that require proactive measures for community planning and the State’s tourism-based economy to adapt. 
Whereas sea level rise is worsening flooding during king tides and increasing storm surge from hurricanes and is already a costly problem that needs to be addressed; Whereas rising sea levels amplify the threat and magnitude of storm surge in coastal areas, meaning the impact and power of hurricanes will only increase, endangering even more coastal property and infrastructure; 
Whereas our national defense is of the utmost priority and the significant impact of flooding at, on, and leading into coastal bases diminishes our ability to train, maintain, and deploy; Whereas more than half of Florida’s 21 military bases are along the coast, and specifically Naval Air Station (NAS) Key West, Naval Station Mayport, and Kennedy Space Center are of concern; 
Whereas Federal reports show that Mayport has experienced sea level rise at 1/3 inch per year, a pace that’s accelerated since the 1990s; Whereas NAS Key West has the majority of 5,800 acres at or under 3 feet above sea level, and 80 percent of its land is exposed to flooding by Category 1 hurricanes; 
Whereas the Kennedy Space Center has an ongoing shoreline restoration project and critical needs around historic launch complex 39A and B, and billions of dollars of infrastructure and technology sit just a few feet from the current shoreline; Whereas projected sea level rise will only exacerbate the flooding problems around bases, especially those along the coast, further jeopardizing our national defense and weakening our combat readiness; 
Whereas sea level rise and flooding cause damage to coastal homes, disrupt transportation networks with longer commutes, adversely impact small businesses and other commercial interests, impose additional costs on our cities through infrastructure and drainage system upgrades, and erode our beaches; Whereas the Federal Emergency Management Agency (FEMA) estimates that roughly 40 to 60 percent of small businesses never reopen their doors following a disaster; 
Whereas sea level rise along the coast of Florida has risen 6 inches in the last 30 years, and its speed has increased threefold in recent years, with scientific projections forecasting another 8 inches of sea level rise in the next 20 years; Whereas sea level rise of just 3 inches since 2000 has increased flooding, statewide, in Florida by 300 percent; 
Whereas sea level rise, hurricane storm surge, and flooding currently threaten millions of homes in Florida alone; Whereas sea level rise poses a unique threat to Florida given the limestone bedrock beneath much of the State which allows rising seawater to infiltrate sewage systems and threaten ground water supplies through saltwater intrusion; 
Whereas the Everglades, a unique ecosystem and the jewel of Florida, is at significant risk of saltwater intrusion due to sea level rise, which would kill the mangroves and threaten coastal Florida’s most important source of freshwater and protection from storm surge; Whereas cities in Florida alone are already spending over $4 billion to harden infrastructure, improve drainage, nourish beaches, and combat tidal flooding from 6 inches of sea level rise over the last 30 years; 
Whereas Hurricane Irma caused $50 billion in damage; Whereas proactively investing to prevent flooding is a wiser use of resources than spending on flooding recovery, as exemplified by FEMA research showing that $1 spent on disaster prevention can save up to $7 in recovery costs; and 
Whereas national coordination, support, and funding are necessary for flood-prone communities to address the challenges of sea level rise and flooding: Now, therefore, be it That the House of Representatives— 
(1)acknowledges the significance of sea level rise and flooding throughout communities across the country and in Florida; and (2)affirms the need for greater adaptation funding and the incorporation of historical flooding and sea level rise projections into planning. 
